Title: To George Washington from Tanguy, 13 February 1794
From: Tanguy de la Boissière, Claude
To: Washington, George


          
            Sir,
            Philadelphia, february 13-–1794.
          
          A Stranger in your Country, I desire to render myself useful to it, by publishing a
            French and English paper. I herewith send you one. Its success depends upon the
            protection You may afford it, by subscribing to this Undertaking. I have the honour to be, Your most obedient Servant,
          
            tanguy
          
        